DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 04/27/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1-20 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. (US20110229446) in view of Nguyen et al. (US20180369137), Ahmad et al. (US6139848), Karandikar (US20150313912) and Lodge et al. (WO2009095639).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Roman et al. teaches A method to reduce sexual discomfort for a woman during sexual intercourse vaginally introduces a lubricant composition comprising carrageenan comprising 0 to 92% by weight iota carrageenan, 10% to 100% by weight lambda carrageenan, and, 0 to 18% by weight kappa carrageenan; water such that the ratio of carrageenan to water is in the range of 1:10 to 1:50; at least one prebiotic; and, a natural humectant with a peak tackiness force of less than 50 g and a work of adhesion of less than 0.500 GS (abstract).  The preferred pH for each of the compositions described herein is in the range of 3.2 to 7.0, preferably 3.8 to 6.5, most preferably 4.0 to 5.5. The preferred viscosity for each of the composition described herein is in the range of 200 to 50,000 cps, preferably 1000 to 20,000 cps, most preferably 2,000 to 18,000 more preferably 2500cps (page 1, [0010-0011], page 2, [0031]). The weight percent of various ingredients which can, if desired, be utilized in the composition of the invention are (when utilized) (1) lubricant (such as carrageenan) 0.1 % to 10% by weight, preferably 0.75 to 3.5% by weight; (2) water 65% to 99.9% by weight, preferably 70% to 80% by weight, (3) humectant such as 1,3-propandiol from 0.5 to 15% and pH adjuster such as citric acid from 0.01% to 5%, preservative from 0.01% to 1% (page 1, [0016]). The preservative is one or mixture of preservatives (page 1, [0013]).  Examples of lubricants that may be used are silicone, dimethicone, ethylmethylcellulose, methylcellulose, carrageenan, glycerine, polyhidritic glycerols, carboxymethylcellulose, guar gums, alginates, and propylene glycol (page 1, [0017]).  The carrageenan composition in the above noted lubricant formulation includes 0 to 92%, preferably 1.0% to 90% by weight iota; 1 to 100%, preferably 10% to 100% by weight lambda; and, 0 to 18%, preferably 0.001 to 15% by weight kappa carrageenan. This carrageenan mixture is important because it facilitates controlling the viscosity of the composition while also facilitating balancing the lubricity and tackiness of the formulation. In one preferred embodiment of the invention, the carrageenan composition includes at least 85% by weight lambda carrageenan, less than 15% by weight iota carrageenan, and less than 10% by weight kappa carrageenan (page 3, [0037]).  In one example, 2% of Carrageenan (90.5% Lambda, 5.7% Iota and 3.8% Kappa by weight) and 8% of propandiol are used in the lubricant composition. All ingredients are mixed to uniformity (page 2, [0032-0034]). The ratio of carrageenan to water is important in preparing lubricant compositions in accordance with the invention. If insufficient water is present lubricity is adversely affected, as is the effectiveness of some humectants. The ratio of carrageenan to water is in the range of 1:10 to 1 :50, preferably 1:20to 1:48, most preferably 1:30to 1:45. Insufficient water can cause a lubricant composition to dry prematurely. The water is metered into a first mixing vessel, and agitation is engaged. The potassium sorbate, sodium benzoate, sodiumhydroxymethylglycinate, citric acid, inulin, Ganaden BC30, evening primrose oil, menthol, niacin and L-arginine are added to the water and mixed to uniformity. In a second mixing vessel the propanediol and carrageenan are mixed together to uniformity and are then admixed to the composition in the first mixing vessel. At his time further additives, medicaments, ingredients, etc. may be added and blended to uniformity (page 3, [0039, 0043-0045]). 
	 
Nguyen et al. teaches Personal lubricant compositions comprise: water, sclerotium gum, carrageenan, and one or more natural emollients (abstract). The osmolality of the lubricant can be about 250 mOsm/kg about 1500 mOsm/kg. For the vaginal lubricant, the osmolarity can favorably be about 400 mOsm/kg to about 1200 mOsm/kg (typically less) (page 2, [0026]). 
Ahmad et al. teaches personal lubricant composition is clear and transparent with clarity at least 98% (claims 1 and 7-8). The resultant compositions also have a very high degree of clarity. Measured in accordance with standard turbidimetric procedures, they should have a turbidity of less than about 2. Turbidity of the product may be determined using Model 2100N Laboratory Turbidimeter sold by Hach Company. The instrument uses light scattering for turbidity determination. The more light is scattered by the product, the more turbid it is. Concomitantly, the lower the reading from the instrument, the less turbid the product is. The turbidity of the compositions of this invention range from 1.71 to 1.96 and are generally less than about 2. Clarity, which is a measurement indirectly proportional to turbidity, may be obtained by subtracting the turbidity measurement from 100%. For the compositions of this invention, the clarity should be at least about 98%, turbidity ranges from 1.71 to 1.96 generally less than 2 (column 4, line 48-63). The compositions of this invention should be prepared as follows: to a first container should be added one or more polyhydric alcohols, e.g., glycerin and propylene glycol, and preservatives, if desired. The mixture should be heated to about 55 to about 65° C., preferably 60° C. and mixed with a paddle blade. When the temperature of the mixture reaches about 60°, tocopherol or its derivative should be added with the polyalkylene glycol ether of a branched-chain aliphatic alcohol. The composition should be mixed for about 10 to about 20 minutes, preferably 15 minutes, maintaining the temperature at about 60° C. After 15 minutes, it should be verified that all solid materials have dissolved and the mixture then cooled to from about 40° C. to about 50° C., preferably about 45° C. When the mixture has cooled, the cellulose compounds should be added and the composition mixed until free of lumps. When free of lumps, water, polyhydric alcohol and inorganic base should be added and the composition mixed for about one hour at slow speed at a temperature of about 40° C. to about 50° C., preferably about 45° C. A smooth syrupy liquid is formed (column 4, line 28-line 47).
Karandikar teaches antimicrobial composition (abstract) as virginal lubricant (page 13, [0081]). In one working example, the composition is in the form of transparent gel, very pleasing to the eyes (page 18, [0154]).
	Lodge et al. teaches personal lubricant (abstract), and sodium saccharin as flavor (sweetener) is included at 0.05% by weight (page 19, example1-2). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Roman et al. is that Roman et al.   do not expressly teach osmolality, heating from about 70ºC to about 75ºC and have turbidity less than about 25 NTU, sweeteners. This deficiency in Roman et al. is cured by the teachings of Nguyen et al., Ahmad et al., Karandikar and Lodge et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roman et al., as suggested by Nguyen et al., Ahmad et al., Karandikar and Lodge et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to have the combination of carrageenan and propylene glycol as lubricants because both carrageenan and propylene glycol are recognized as suitable lubricant for personal lubricant composition as suggested by Roman et al. MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it is obvious for one of ordinary skill in the art to have the combination of carrageenan and propylene glycol as lubricants and produce instant claimed invention with reasonable expectation of success.
 
One of ordinary skill in the art would have been motivated to heat the mixed lubricant composition comprising carrageenan from about 70ºC to about 75ºC and have the composition with turbidity less than about 25 NTU because this is optimization under prior art condition. MPEP 2144.05, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Under guidance from Ahmad et al. teaching heating aqueous personal lubricant from about 55 ºC to about 65ºC (about 70 ºC is encompassed by about 55 ºC to about 65ºC  when about is interpreted broadly) and have transparent personal lubricant with turbidity less than 2 for a clear and transparent composition (lower turbidity indicates clearer and transparent composition), Karandikar teaching transparent composition very pleasing  to eyes, since it is advantage to have a clear and transparent composition, it is obvious for one of ordinary skill in the art to optimize and heat the mixed aqueous lubricant composition comprising carrageenan from about 70ºC to about 75ºC  and have the composition with turbidity less than about 25 NTU and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have osmolality from 650 mOsmol/kg to about 850 mOsmol/kg for personal lubricant composition because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Nguyen et al. teaching vaginal lubricant with mOsmolality from 400 mOsmol/kg to about 1200 mOsmol/kg , it is obvious for one ordinary skill in the art to have osmolality from 650 mOsmol/kg to about 850 mOsmol/kg for personal lubricant composition and produce instant claimed invention with reasonable expectation of success.
The term “about 70ºC to about 75ºC” can be broadly interpreted as to fall with “about 55 ºC to about 65ºC", because use of the word 'about' in a claim is appropriate where the claim contains a range of components with no absolute boundaries, and is only limited to the extent that prior art exists which would limit broad interpretation of the claim. See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 1217-1218, 18 USPQ2d 1016 (Fed. Cir. 1991).  In the instant case, there is no prior art teaching that would limit the range recited in claim 1 solely to between 70ºC to 75ºC. Accordingly, the range recited by claim 1 is interpreted broadly. Thus, about 55ºC to about 65ºC” reasonably encompasses the claimed "about 70ºC to about 75ºC”.
Regarding claim 1, 11-12 and 14, Ahmad et al. teaches heated composition cooling after getting transparent, obviously to room temperature, lower than 30 ºC. Roman et al. teaches pH adjusting agent for pH 4.0-5.5, and the adjusting pH is done after all other ingredient mixed together to avoid additional ingredients affecting pH of the composition. Furthermore, MPEP 22144.04 IV C. selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Selection of any order of mixing ingredients is prima facie obvious.
Regarding amount of carrageenan and propylene glycol, Roman et al. teaches lubricant 0.1 % to 10% by weight, thus, it is obvious to have each of carrageenan and propylene glycol in a range of 0.1 % to 10% by weight as long as the total amount of carrageenan and propylene glycol is no more than 10%.
Regarding about 90% of lamda-carrageenan and about 10% of k-carrageenan, Roman et al. teaches carrageenan comprising 0 to 92% by weight iota carrageenan, 10% to 100% by weight lambda carrageenan, and, 0 to 18% by weight kappa carrageenan; in preferred embodiment,  the carrageenan composition includes at least 85% by weight lambda carrageenan, less than 15% by weight iota carrageenan, and less than 10% by weight kappa carrageenan; encompassing the claimed range. MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of “antiviral”, this property is considered as inherent properties. Since prior arts teach the same or substantially same composition, this same or substantially same composition is expected to have the same properties. MPEP 2112,  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 
Regarding “homogenous composition”, Roman et al. teaches composition mixed to uniformity, which is homogenous.
Regarding sweetener, one of ordinary skill in the art would have been motivated to add sweetener since 0.05% sweeteners are suitable components for personal lubricants as suggested by Lodge et al. MPEP 2144.07. Therefore, it is obvious to include 0.05% sweeteners and produce instant claimed invention with reasonable expectation of success.
Regarding claims 8-9 and 15-16, prior arts teach preservative from 0.01% to 1% and since 0.05% sweeteners, there is only limited choice to add preservative: before cooling and after cooling; thus, add and mix after cooling is obvious. Furthermore, MPEP 22144.04 IV C. selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Selection of any order of mixing ingredients is prima facie obvious.
Regarding claims 17 and 19, Roman et al. teaches mixing lubricant (0.1% to 10%) carrageenan first with propanediol (0.5 to 15%), which is then mixed with aqueous phase. since it is obvious to have the combination of carrageenan and propylene glycol as lubricant and each of carrageenan and propylene glycol is in the range of 0.1% to 10% as long the total of carrageenan and propylene glycol is not more than 10%, and thus the ratio of carrageenan and propylene glycol 1:1 is obvious. Thus, it is obvious to mix propanediol, carrageenan and propylene glycol, and the resulting mixture is mixed with aqueous phase. The combination of carrageenan and propylene glycol would be 0.1 to 10%, since water is 65% to 99.9%, the ratio of 45:1 to 8;1 is obvious by simple calculation.
 Regarding claim 18, it is within skill of one artisan in the art to adjust the total time to produce final composition within three hours, especially in the absence of evidence showing criticality. MPEP 2144.05. Furthermore, it is beneficial and advantage for one artisan in the art to complete the whole process as short as possible to control the cost of production, under condition that the quality of product is maintained.
 Regarding claim 20, since prior art teaches mixing and paddle mixer is known and common mixer to perform mixing process, it is obvious to use paddle mixer for mixing.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to arguments:
Applicants argue that prior art range of “about 55ºC to about 65ºC” is not overlapped with claimed range of “at least about 70ºC and up to about 75ºC” and Ahmad is non-analogous art. All arguments are incorporated herein by reference.
In response to this argument: this is not persuasive. As clearly discussed in the above 103 rejections, there is there is no prior art teaching that would limit the range recited in claim 1 solely to between 70ºC to 75ºC, and there is also no prior art teaching that limit the range of “about 55ºC to about 65ºC” solely to between 55ºC to 65ºC. Therefore, it is obvious that prior art range of “about 55ºC to about 65ºC” is overlapped with claimed range of “at least 70ºC and up to about 75ºC”. Since applicants argue that the term “at least about” is indefinite, applicants are required to clarify whether their claimed “at least about” is indefinite. In response to applicant's argument that Ahmad is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Roman et al. and Ahmad direct towards personal lubricants, Ahmad in the field of applicant’s endeavor and thus can not be regarded as non-analogous art. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10688043. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches applicant’s claimed invention.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 20-31 of copending Application No. 16908260 in view of Roman et al. (US20110229446) and Ahmad et al. (US6139848). The reference application teaches the lubricants composition but silent about process to make, in view of Roman et al. and Ahmad et al. teach the process to make the lubricant composition, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613